Citation Nr: 1758707	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and from May 1972 to May 1974.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's lung condition claim.  Hence, a remand to the AOJ is necessary.

In his January 2017 hearing, the Veteran testified that he began having symptoms related to his lung condition in 1968, while in service.  The Veteran testified that prior to service he did not have any problems with his lungs, but that since service he continues to have problems with breathing and coughing and experiences shortness of breath.  The Veteran testified that he has been to the doctor for his lung condition and that he has been treated at the VA and with a private doctor.

A review of the record reveals that neither private treatment records nor VA treatment records have been associated with the record.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold under McLendon is low.

To date, the Veteran has not been afforded a VA examination for his claimed lung condition.  While the Veteran has stated that his claimed lung condition may be associated with service, there is no competent evidence of a current disability.  Thus, a VA examination under the standards of McLendon is not warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of private treatment he has received for his lung condition, and to provide the releases need to obtain records of such treatment.  Then, obtain all records of such treatment from adequately identified private providers.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Obtain all outstanding VA treatment records, if any, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

3.  Then, after completion of all requested and necessary development, readjudicate the claim on appeal.  The case should be reviewed in detail, particularly in light of the newly obtained evidence.  If any benefit for which there is a perfected appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative.  Once they are afforded an appropriate opportunity to respond, the claim should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

	(CONTINUED ON NEXT PAGE)



handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




